DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Amendment
This is an office action in response to applicant's arguments and remarks filed on July 27, 2022. Claims 1-7 are pending in the application and being examined herein.
Status of Objections and Rejections
The objection to the drawings has been withdrawn in view of Applicant's amendment.
The rejection of claims 3 and 4 under 35 USC 112(b) as being indefinite is withdrawn in view of Applicant's amendment.
All rejections from the previous office action are withdrawn in view of Applicant's amendment.  
New grounds of rejection under 35 U.S.C. 112(a) and 103 are necessitated by the amendments.

Drawings
The drawings were received on July 27, 2022.  These drawings are acceptable.




Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 5-7 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. New matter is shown in bold. 
Claims 5-7 recite each of the plurality of ribs is not in contact with the separator in the axial direction. The specification does not contain support for each of the plurality of ribs is not in contact with the separator in the axial direction. Applicant points to the drawing and claim 3 for support. The specification discloses the separator 90 includes in its outer periphery a flange 93 supported on the holder 70 fixed inside the exterior tube 81 at para. [0024]. Examiner turns to Fig. 5 which shows the ribs 76a in contact with the separator 90 in the axial direction. Each of the supporter portion 76 includes a rib 76a extending outwardly in the radial direction. See spec. at para. [0028]. The ends 79 support the separator 90 in the axial direction CD by contacting with the tapering portion 94. See spec. at para. [0028]. The separator appears to have a continuous peripheral wall. Therefore, as shown in Fig. 5, the ribs are in contact with the separator. 
Applicant is required to cancel the new matter in reply to this Office Action.


Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Oba et al. (JP2015132493A) (references herein made with respect to English Machine Translation) and further in view of Shimazaki et al. (JP2016211981A) (references herein made with respect to English Machine Translation).

Regarding claim 1, Oba teaches a gas sensor (gas sensor 100, Fig. 1, Figs. 4 and 5) comprising:
a sensor element for sensing a concentration of a specific gas (sensor element 10, detecting concentration of specific gas component, p. 1, Technical Field) wherein the sensor element extends in an axial direction (sensor element 10, Fig. 1 showing element extending in axial direction, detecting concentration of specific gas component );
a metal shell surrounding and supporting the sensor element (metal shell 2 accommodates the sensor element 10, Fig. 1, p. 2, third paragraph);
an exterior tube that is tubular and is mounted to a rear end of the metal shell (a metal outer cylinder 90, Fig. 1);
a terminal including a first end connected to a lead wire and a second end electrically connected to the sensor element (terminal fitting 60 has crimping portion 65 has a lead wire 68 crimped and each terminal fitting 60 has folded portion electrically connected to each electrode pad 10e, Fig. 1, p. 3, second paragraph).
Oba teaches the terminal fittings 60 are electrically connected to the electrode pads 10e of the sensor element 10 (p.2, fourth paragraph) but fails to specifically teach the material of the fittings and therefore fails to teach the fittings are metal. 
 Shimazaki teaches a gas sensor 1 which include gas detection element 3, a closing member 7, a terminal fitting 9, a lead wire 11 and metal shell 13 and a protector 15 (p. 3, first paragraph). Shimazaki teaches the terminal fitting 9 is metal (p. 4, eight paragraph). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the terminal fitting of Oba to be metal as taught by Shimazaki because the selection of a known material, which is based upon its suitability for the intended use, is within the ambit of one of ordinary skill in the art. MPEP § 2144.07. One of ordinary skill in the art would have found using metal as a suitable material for a terminal fitting and would have used such a material for a terminal fitting to provide an electrical connection to the electrode pad with a reasonable expectation of success. 
Oba teaches a separator that is tubular and is disposed in the exterior tube and contains the metal terminal and the sensor element (separator is provided with a cylindrical outer surface 70c on the front end side, Fig. 1, p. 2, last paragraph, separator 70, Fig. 5, p. 3, seventh paragraph); and
a holder being in contact with the separator in the axial direction (an annular fastener that holds the separator 70 is fixed by caulking, p. 3, first paragraph, Fig. 1, fastener 81, Fig. 4), 
wherein:
the holder includes a plurality of ribs formed in a frontward face or a rearward face of the holder and arranged at predetermined intervals in a circumferential direction (the shoulder portion 81e extends radially inward from the rear end of the peripheral wall portion 81a and extends obliquely with respect to the radial direction, Fig. 5, p. 4, fifth paragraph); and
each of the plurality of ribs occupies a region having a length in the radial direction equal to or greater than a thickness of the holder, as viewed in the axial direction (shoulder portions occupy a region having a length greater than a thickness of the holder 81 as shown in annotated Fig. 4 below and as shown in Fig. 5).


    PNG
    media_image1.png
    486
    588
    media_image1.png
    Greyscale

Regarding claim 2, Oba teaches each of the plurality of ribs includes an unevenness with a difference in elevation (edges of shoulder portions 81e are rounded and are inclined, see Fig. 4).

Regarding claim 3, Oba teaches the holder includes a tubular portion (substantially cylindrical peripheral wall portion 81a, Fig. 4, p. 4, seventh paragraph), an outer bent portion (a distal end side through a folded portion 81 b, Figs. 4 and 5, p. 4, seventh paragraph) and supporter portions (portion of shoulder portions 81e connected to folded portion 81b, Figs. 4 and 5);
the tubular portion surrounds an outer periphery of the separator (substantially cylindrical peripheral wall portion 81a, Figs. 4 and 5, p. 4, seventh paragraph, shown surrounding separator 70 in Fig. 5);
the outer bent portion is connected to a rear end of the tubular portion over a circumference thereof, and is bent inwardly in the radial direction such that the holder decreases in diameter in the radial direction (a folded portion 81 b that is folded back radially inward from the rear end edge of the peripheral wall portion 81 a, Figs. 4 and 5, p. 4, seventh paragraph);
the supporter portions are connected to an inner end in the radial direction of the outer bent portion, and are arranged at intervals in the circumferential direction, and extend inwardly in the radial direction so as to support the separator in the axial direction (lower portion of shoulder portions 81e that meet folded portion 82b as shown in Figs. 4 and 5, shoulder portion 81e extends radially inward from the rear end edge of the peripheral wall portion 81a and extends obliquely upward (rear end side) with respect to the radial direction, p. 4, seventh paragraph); and
each of the plurality of ribs is formed in a corresponding one of the supporter portions (extension portion of shoulder portion 81e, Figs. 4 and 5).

Regarding claim 4, Oba teaches the holder further includes a plurality of inner extension portions connected to the inner end in the radial direction of the outer bent portion (a plurality of long pieces 81s (six in this example) that extend and are arranged at equal intervals in the circumferential direction, Figs. 4 and 5, p. 4, seventh paragraph);
each of the plurality of inner extension portions is disposed between a pair of the supporter portions adjacent to each other (Figs. 4 and 5), and includes an inner bent portion bent to a front end side in the axial direction (top portion of long piece 81s, Figs. 4 and 5), and includes a front-end-side end being in contact with the outer periphery of the separator (the tip of the long piece is in contact with the outer surface  of the separator, p. 3, last paragraph, tip 81s1, Fig. 5); and
the plurality of inner extension portions support the separator pinchingly in the radial direction due to the contact between the front-end-side ends of the plurality of inner extension portions and the outer periphery of the separator (the front-end | tip part is hooked on the outer surface, hold | maintains the separator more reliably, and suppresses the position shift of the separator, p. 3, last paragraph - p. 4, first paragraph).

Response to Arguments
In the arguments presented on pages 8-10 of the amendment, the applicant argues that claim 1 is amended to recite that the “each of the plurality of ribs occupies a region having a length in the radial direction which is equal to or greater than a thickness of the holder, as viewed in the axial direction and therefore the rejection based on Oba in view of Shimazaki is thus overcome. Applicant asserts that the ribs of claim 1 are different in a role from the shoulder portions 81e of Oba since Oba is configured on presupposition that the shoulder portions 81e are to be deformed and that Oba discloses shoulder portions 81e extend obliquely with respect to the radial direction. Applicant asserts that in contrast the ribs of claim 1 are structured for enhancing rigidity of the holder in the axial direction and that at least a technical idea and corresponding function of the shoulder portions 81e of Oba are contrary to those of the ribs of claim 1. 
Examiner respectfully disagrees. Examiner notes annotated Fig. 4 above which shown the length of ribs 81e in the radial direction is equal to equal to or greater than a thickness of the holder, as viewed in the axial direction. This is also shown in Fig. 5 of Oba. In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., enhancing rigidity of the holder) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Moreover, examiner notes that even if applicant were to claim the ribs to enhance rigidity of the holder, it is the examiner’s position that shoulder portions 81e are also used to enhance rigidity of the holder since Oba teaches the impact on the separator is reduced by the shoulder portion 81e. 
In the arguments presented on page 10 of the amendment, the applicant argues claim 1 does not recite that the ribs are in contact with the separator in the axial direction and that claim 3 recites the supporter portions support the separator in the axial direction while in contrast the shoulder portions are in contact with the separator in the axial direction. Applicant asserts that the shoulder portions of 81e of Oba cannot be equated to the ribs of claim 1 and that the shoulder portions 81e of Oba appear to correspond to the supporter portions recited in claim 3 and Oba shows no member corresponding to the ribs of claim 1. 
Examiner respectfully disagrees.  The instant specification discloses that each of the supporter portions includes a rib 76a at para. [0028]. They are not separate members. A portion is part of a whole. Examiner interprets a portion of shoulder portions 81e connected to folded portion 81b, Figs. 4 and 5 of Oba to meet the claimed limitation of support portions. Examiner also points to rejection of claims 5-7 under 35 USC 112(a) above. The specification does not contain support for each of the plurality of ribs is not in contact with the separator in the axial direction.

	

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIS R KESSEL whose telephone number is (571)270-7698. The examiner can normally be reached Monday-Thursday, 8AM-6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fereydoun G. Sajjadi can be reached on (571) 272-3311. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MARIS R. KESSEL
Primary Examiner
Art Unit 1699



/MARIS R KESSEL/Primary Examiner, Art Unit 1699